Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 1 of 21 PageID 145




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

    BLAINE MARTIN,                                          Case No. 6:19-cv-00018-PGB-DCI

           Plaintiff,                                       State Court Case No.: 2018-CA-3241-16-K

    vs.

    AMERICAN EXPRESS BANK, FSB,
    EQUIFAX INFORMATION SERVICES,
    LLC, and EXPERIAN INFORMATION
    SOLUTIONS, INC.

           Defendant.


                   AMERICAN EXPRESS NATIONAL BANK, AS
                SUCCESSOR BY MERGER TO AMERICAN EXPRESS
               BANK, FSB’S ANSWER AND AFFIRMATIVE DEFENSES

          Defendant American Express National Bank, as Successor by Merger to American

   Express Bank, FSB (incorrectly referred to in the Complaint as American Express Bank,

   FSB) (hereinafter “Amex”), hereby files its Answer and Affirmative Defenses to the

   Complaint filed by Plaintiff Blaine Martin (“Plaintiff”) and states as follows:

                                       GENERAL DENIAL

          Amex respectfully states that it specifically denies that Plaintiff has been injured or

   damaged in any manner, sum, or amount by Amex, and further denies that Plaintiff is

   entitled to recover from Amex in any amount or sum. Amex further denies any allegation

   contained in Plaintiff’s Complaint not specifically admitted herein. In support of this,

   Amex further respectfully states:




          263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 2 of 21 PageID 146




                               JURISDICTION AND PARTIES

           1.      Paragraph 1 asserts legal conclusions to which no response is required. To

   the extent that a response is required, Amex admits that Plaintiff purports to seek damages

   that exceed $15,000.00, but denies that Plaintiff is entitled to the relief requested in

   Paragraph 1, or any relief whatsoever.        Amex denies all remaining allegations not

   specifically admitted in Paragraph 1 of the Complaint.

           2.      Amex is without sufficient knowledge or information to form a belief as to

   the truth or falsity of the allegations of Paragraph 2 of the Complaint, and therefore denies

   them.

           3.      Amex states that it is unable to respond to the allegations of Paragraph 3 in

   any meaningful manner because the phrase “at all times material” is not defined in

   Plaintiff’s Complaint. To the extent that a response is required, Amex admits that it is

   incorporated under United States law as a federal savings bank and is authorized to do

   business in the State of Florida. Amex denies all remaining allegations not specifically

   admitted in Paragraph 3 of the Complaint.

           4.      Amex admits that Plaintiff has filed the above action alleging a claim

   against co-Defendant Equifax Information Services, LLC. Amex is without knowledge or

   information sufficient to form a belief as to the truth or falsity of the remaining allegations

   contained in Paragraph 4 of the Complaint, and therefore denies them. Amex denies all

   remaining allegations not specifically admitted in Paragraph 4 of the Complaint.

           5.     Amex admits that Plaintiff has filed the above action alleging a claim

   against co-Defendant Experian Information Solutions, Inc. Amex is without knowledge or




                                                 2
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 3 of 21 PageID 147




   information sufficient to form a belief as to the truth or falsity of the remaining allegations

   contained in Paragraph 5 of the Complaint, and therefore denies them. Amex denies all

   remaining allegations not specifically admitted in Paragraph 5 of the Complaint.

           6.       Paragraph 6 asserts legal conclusions to which no response is required. To

   the extent that a response is required, Amex denies the allegations contained in Paragraph

   6 of the Complaint.

           7.       Paragraph 7 asserts legal conclusions to which no response is required. To

   the extent that a response is required, Amex denies the allegations contained in Paragraph

   7 of the Complaint.

                                  GENERAL ALLEGATIONS

           8.       Amex admits that it issued a credit card in the name of Plaintiff Blaine

   Martin. Amex denies all remaining allegations not specifically admitted in Paragraph 8 of

   the Complaint.

           9.       Amex admits that a civil action was filed against Plaintiff in February of

   2014. Amex denies all remaining allegations not specifically admitted in Paragraph 9 of

   the Complaint.

           10.      Amex states that it is unable to respond to the allegations of Paragraph 10

   in any meaningful manner because the phrase “at all times material” is not defined in

   Plaintiff’s Complaint.     To the extent that a response is required, Amex denies the

   allegations contained in Paragraph 10 of the Complaint.

           11.      Amex admits that it reached a settlement with Plaintiff regarding the claims

   and defenses asserted in Case Number 2014-CA-510-CI filed in the Circuit Court of the




                                                 3
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 4 of 21 PageID 148




   Ninth Judicial Circuit, in and for Osceola County, Florida, but denies that anything related

   to that settlement gives rise to any cause of action asserted in this litigation. Amex denies

   all remaining allegations not specifically admitted in Paragraph 11 of the Complaint.

           12.     Amex admits that a notice of dismissal was filed in Case Number 2014-CA-

   510-CI filed in the Circuit Court of the Ninth Judicial Circuit, in and for Osceola County,

   Florida, but denies that anything related to that dismissal gives rise to any cause of action

   asserted in this litigation. Amex denies all remaining allegations not specifically admitted

   in Paragraph 12 of the Complaint.

           13.     Amex admits that it reached a settlement with Plaintiff, but denies that

   anything related to that settlement gives rise to any cause of action asserted in this litigation.

   Amex denies all remaining allegations not specifically admitted in Paragraph 13 of the

   Complaint.

           14.      Amex is without knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations contained in Paragraph 14 of the Complaint and

   therefore denies them.

           15.      Paragraph 15 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations contained in

   Paragraph 15 of the Complaint.

           16.      Amex admits that it received a demand letter from Plaintiff. Amex denies

   all remaining allegations not specifically admitted in Paragraph 16 of the Complaint.




                                                   4
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 5 of 21 PageID 149




           17.     Amex is without knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations contained in Paragraph 17 of the Complaint and

   therefore denies them.

           18.     Amex is without knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations contained in Paragraph 18 of the Complaint and

   therefore denies them.

           19.    To the extent the allegations of paragraph 19 are directed toward Amex,

   Amex denies them. Amex is without knowledge or information sufficient to form a belief

   as to the truth or falsity of the remainder of the allegations contained in Paragraph 19 of

   the Complaint and therefore denies them.

           20.    The allegations of Paragraph 20 are not directed toward Amex and,

   therefore, no response is required. To the extent that a response is required, Amex is

   without knowledge or information sufficient to form a belief as to the truth or falsity of the

   allegations contained in Paragraph 20 of the Complaint and therefore denies them.

           21.     The allegations of Paragraph 21 are not directed toward Amex and,

   therefore, no response is required. To the extent that a response is required, Amex is

   without knowledge or information sufficient to form a belief as to the truth or falsity of the

   allegations contained in Paragraph 21 of the Complaint and therefore denies them.

           22.     The allegations of Paragraph 22 are not directed toward Amex and,

   therefore, no response is required. To the extent that a response is required, Amex is

   without knowledge or information sufficient to form a belief as to the truth or falsity of the

   allegations contained in Paragraph 22 of the Complaint and therefore denies them.




                                                 5
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 6 of 21 PageID 150




           23.    Amex is without knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations contained in Paragraph 23 of the Complaint and

   therefore denies them.

           24.    Amex is without knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations contained in Paragraph 24 of the Complaint and

   therefore denies them.

           25.    Paragraph 25 asserts legal conclusions to which no response is required. To

   the extent that a response is required, Amex denies the allegations contained in Paragraph

   25 of the Complaint.

           26.    Paragraph 26 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations contained in

   Paragraph 26 of the Complaint.

          COUNT I: FAIR CREDIT REPORTING ACT § 1681e(b) - EQUIFAX

           27.    Amex restates, realleges, and incorporates by reference its responses to

   Paragraphs 1 through 26 of the Complaint as through fully set forth herein.

           28.    Paragraph 28 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 28 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 28 of the Complaint and therefore denies them.

           29.    Paragraph 29 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 29 are not directed toward Amex and, therefore, no




                                               6
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 7 of 21 PageID 151




   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 29 of the Complaint and therefore denies them.

           30.     Paragraph 30 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 30 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 30 of the Complaint and therefore denies them.

           31.     The allegations of Paragraph 31 are not directed toward Amex and,

   therefore, no response is required. To the extent that a response is required, Amex denies

   the allegations in Paragraph 31 of the Complaint.

           32.     Amex denies the allegations in Paragraph 32 of the Complaint.

           The allegations in the unnumbered “WHEREFORE” paragraph following

   Paragraph 32 are not directed toward Amex and, therefore, no response is required. To the

   extent that a response is required, Amex denies that Plaintiff is entitled to the relief

   requested, or any relief whatsoever.

               COUNT II: FAIR CREDIT REPORTING ACT 1681i - EQUIFAX

           33.     Amex restates, realleges, and incorporates by reference its responses to

   Paragraphs 1 through 26 of the Complaint as through fully set forth herein.

           34.     The allegations of Paragraph 34 are not directed toward Amex and,

   therefore, no response is required. To the extent that a response is required, Amex is




                                               7
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 8 of 21 PageID 152




   without knowledge or information sufficient to form a belief as to the truth or falsity of the

   allegations contained in Paragraph 34 of the Complaint and therefore denies them.

           35.     Paragraph 35 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 35 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 35 of the Complaint and therefore denies them.

           36.     Paragraph 36 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 36 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 36 of the Complaint and therefore denies them.

           37.     Paragraph 37 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 37 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 37 of the Complaint and therefore denies them.

           38.    Paragraph 38 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 38 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 38 of the Complaint and therefore denies them.




                                                 8
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 9 of 21 PageID 153




           39.    Paragraph 39 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 39 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex denies the allegations

   contained in Paragraph 39 of the Complaint.

           40.     Paragraph 40 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations contained in

   Paragraph 40 of the Complaint.

           41.    Amex denies the allegations contained in Paragraph 41 of the Complaint.

           The allegations in the unnumbered “WHEREFORE” paragraph following

   Paragraph 41 are not directed toward Amex and, therefore, no response is required. To the

   extent that a response is required, Amex denies that Plaintiff is entitled to the relief

   requested, or any relief whatsoever.

        COUNT III: FAIR CREDIT REPORTING ACT § 1681e(b) – EXPERIAN

           42.    Amex restates, realleges, and incorporates by reference its responses to

   Paragraphs 1 through 26 of the Complaint as through fully set forth herein.

           43.    Paragraph 43 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 43 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 43 of the Complaint and therefore denies them.

           44.    Paragraph 44 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 44 are not directed toward Amex and, therefore, no




                                                 9
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 10 of 21 PageID 154




   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 44 of the Complaint and therefore denies them.

           45.    Paragraph 45 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 45 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 45 of the Complaint and therefore denies them.

           46.    Paragraph 46 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations contained in

   Paragraph 46 of the Complaint.

           47.    Amex denies the allegations contained in Paragraph 47 of the Complaint.

           The allegations in the unnumbered “WHEREFORE” paragraph following

   Paragraph 47 are not directed toward Amex and, therefore, no response is required. To the

   extent that a response is required, Amex denies that Plaintiff is entitled to the relief

   requested, or any relief whatsoever.

          COUNT IV: FAIR CREDIT REPORTING ACT § 1681i – EXPERIAN

           48.    Amex restates, realleges, and incorporates by reference its responses to

   Paragraphs 1 through 26 of the Complaint as through fully set forth herein.

           49.    The allegations of Paragraph 49 are not directed toward Amex and,

   therefore, no response is required. To the extent that a response is required, Amex is




                                              10
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 11 of 21 PageID 155




   without knowledge or information sufficient to form a belief as to the truth or falsity of the

   allegations contained in Paragraph 49 of the Complaint and therefore denies them.

           50.     Paragraph 50 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 50 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 50 of the Complaint and therefore denies them.

           51.     Paragraph 51 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 51 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 51 of the Complaint and therefore denies them.

           52.    Paragraph 52 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 52 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 52 of the Complaint and therefore denies them.

           53.     Paragraph 53 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 53 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 53 of the Complaint and therefore denies them.




                                                11
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 12 of 21 PageID 156




           54.    Paragraph 54 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 54 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex is without knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations

   contained in Paragraph 54 of the Complaint and therefore denies them.

           55.    Paragraph 55 asserts legal conclusions to which no response is required.

   Further, the allegations of Paragraph 55 are not directed toward Amex and, therefore, no

   response is required. To the extent that a response is required, Amex denies the allegations

   contained in Paragraph 55 of the Complaint.

           56.    Paragraph 56 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations contained in

   Paragraph 56 of the Complaint.

           57.    Amex denies the allegations contained in Paragraph 57 of the Complaint.

           The allegations in the unnumbered “WHEREFORE” paragraph following

   Paragraph 57 are not directed toward Amex and, therefore, no response is required. To the

   extent that a response is required, Amex denies that Plaintiff is entitled to the relief

   requested, or any relief whatsoever

           COUNT V: FAIR CREDIT REPORTING ACT § 1681s-2(b) – AMEX

           58.     Amex restates, realleges, and incorporates by reference its responses to

   Paragraphs 1 through 26 of the Complaint as through fully set forth herein




                                               12
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 13 of 21 PageID 157




           59.      Paragraph 59 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations of Paragraph 59 of

   the Complaint.

           60.      Amex admits that it received dispute information relating to Plaintiff. The

   final sentence of Paragraph 60 asserts a legal conclusion to which no response is required.

   To the extent a response is required to the final sentence of Paragraph 60, Amex denies this

   allegation, and denies all remaining allegations not specifically admitted in Paragraph 60

   of the Complaint.

           61.      Paragraph 61 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations of Paragraph 61 of

   the Complaint and demands strict proof thereof.

           62.      Paragraph 62 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations of Paragraph 62 of

   the Complaint and demands strict proof thereof.

           63.      Paragraph 63 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations of Paragraph 63 of

   the Complaint and demands strict proof thereof.

           64.      Paragraph 64 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations of Paragraph 64 of

   the Complaint and demands strict proof thereof.




                                                13
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 14 of 21 PageID 158




           65.      Paragraph 65 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations of Paragraph 65 of

   the Complaint and demands strict proof thereof.

           66.      Amex denies the allegations of Paragraph 66 of the Complaint and

   demands strict proof thereof.

           67.      Paragraph 67 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations of Paragraph 67 of

   the Complaint, specifically denies that Amex caused Plaintiff to suffer any damages, and

   demands strict proof thereof.

           68.      Paragraph 68 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations of Paragraph 68 of

   the Complaint, specifically denies that Plaintiff is entitled to any of the relief demanded

   therein.

           69.      Amex denies the allegations contained in Paragraph 69 of the Complaint,

   specifically denies that Amex caused Plaintiff to suffer any damages, and demands strict

   proof thereof.

           Amex denies that Plaintiff is entitled to the relief requested in the unnumbered

   “WHEREFORE” paragraph following Paragraph 69, or any relief whatsoever.

               COUNT VI: FLORIDA COMMON LAW DEFAMATION – AMEX

           70.      Amex restates, realleges, and incorporates by reference its responses to

   Paragraphs 1 through 26 of the Complaint as through fully set forth herein




                                               14
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 15 of 21 PageID 159




           71.     Amex is unable to form a response to Paragraph 71 of the Complaint

   because the terms “credit reporting agencies” and “Plaintiff’s potential lenders” are not

   defined in Plaintiff’s Complaint. To the extent that a response is required, Amex admits

   that it reports user credit data. Amex denies all remaining allegations not specifically

   admitted in Paragraph 71 of the Complaint and demands strict proof thereof.

           72.     Amex denies the allegations of paragraph 72 of the Complaint and demands

   strict proof thereof.

           73.     Paragraph 73 asserts legal conclusions to which no response is required.

   To the extent that a response is required, Amex denies the allegations of Paragraph 73 of

   the Complaint, specifically denies that Amex caused Plaintiff to suffer any damages, and

   demands strict proof thereof.

           74.     Amex admits that a notice of dismissal was filed in Case Number 2014-

   CA-510-CI filed in the Circuit Court of the Ninth Judicial Circuit, in and for Osceola

   County, Florida, but denies that anything related to that dismissal gives rise to any cause

   of action asserted in this litigation. Amex denies all remaining allegations not specifically

   admitted in Paragraph 74 of the Complaint and demands strict proof thereof.

           75.     Amex denies the allegations of Paragraph 75 of the Complaint, specifically

   denies that Amex caused Plaintiff to suffer any damages, and demands strict proof thereof.

           76.     Amex denies the allegations of Paragraph 76 of the Complaint, specifically

   denies that Amex caused Plaintiff to suffer any damages, and demands strict proof thereof.

           Amex denies that Plaintiff is entitled to the relief requested in the unnumbered

   “WHEREFORE” paragraph following Paragraph 76, or any relief whatsoever.




                                                15
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 16 of 21 PageID 160




                                  AFFIRMATIVE DEFENSES

           Amex denies any and all allegations of violations of 15 U.S.C. § 1681s-2(b) needed

   to establish the alleged damages asserted by Plaintiff. Amex likewise denies any and all

   allegations needed to establish the alleged damages asserted by Plaintiff for Florida

   common law defamation. In addition to the defenses and denials set forth above, Amex

   asserts the following affirmative and other defenses. In pleading these defenses, Amex

   does not admit that it bears any burden of proof, production, or persuasion on such

   defenses. Further, Amex specifically reserves the right to raise any and all counterclaims

   and additional defenses, including affirmative defenses, that may become apparent at any

   time in the course of this litigation. For its affirmative defenses, Amex asserts as follows:

                                    First Affirmative Defense

           Amex affirmatively states that the Complaint fails to state a claim upon which relief

   can be granted, as Plaintiff failed to allege facts sufficient to identify any violations of the

   asserted statutory and common law provisions, or to entitle Plaintiff to any form of

   damages or relief from Amex for bases to be developed during discovery.

                                   Second Affirmative Defense

           Amex affirmatively states that Amex did not violate a duty owed to Plaintiff, if any.

   To the extent a legal duty was owed, if any, Amex has completely satisfied all legal duties

   with regard to Plaintiff and is therefore released from liability.

                                   Third Affirmative Defense

           Amex affirmatively states that Plaintiff cannot assert any facts to support




                                                 16
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 17 of 21 PageID 161




   allegations of negligent or willful misconduct as Amex’s conduct was in compliance with

   the statutory provisions alleged in Plaintiff’s complaint, and were, at all times, undertaken

   in good faith and with the intent to comply with Amex’s statutory obligations.

                                  Fourth Affirmative Defense

           Amex affirmatively states that the Plaintiff’s Complaint is barred by Plaintiff’s own

   conduct or the conduct of another for whom or which Amex is not responsible.

                                    Fifth Affirmative Defense

           The Plaintiff’s claims are barred in whole or part for his failure to mitigate his

   damages as alleged, if any, and in his failure to minimize claimed alleged losses, which

   can be attributed to the Plaintiff’s own conduct.

                                   Sixth Affirmative Defense

           The Plaintiff’s claims are barred, in whole or in part, by the doctrine of contributory

   negligence to the extent that Plaintiff failed to comply with, or return the information

   needed, for processes Amex follows before it could resolve any alleged credit reporting

   disputes.

                                  Seventh Affirmative Defense

           To the extent the Plaintiff’s allegations for asserted damages involves allegations

   about the sufficiency and legality of Amex’s dispute investigation process, no private right

   of action exists for Plaintiff to claim such damages. Plaintiff has no cause of action for

   violation of 15 U.S.C. § 1681s-2(b) or any other provision because Amex conducted a

   reasonable investigation into any dispute, reviewed all relevant information, reported

   results, and took any and all other acts specified by the FCRA, as appropriate.




                                                 17
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 18 of 21 PageID 162




                                   Eighth Affirmative Defense

           In pleading these defenses, Amex does not admit that it bears the burden of proof,

   production, or persuasion on such defenses.

                                   Ninth Affirmative Defense

           Amex has complied with the FCRA in its handling of Plaintiff’s account(s) and is

   entitled to each and every defense stated in the FCRA and any and all limitations of

   liability.

                                   Tenth Affirmative Defense

           Plaintiff is incapable of demonstrating that he sustained any ascertainable loss or

   other damage.

                                  Eleventh Affirmative Defense

           Plaintiff’s claims are barred by the terms and conditions of the card member

   agreement(s) with Amex.

                                  Twelfth Affirmative Defense

           Plaintiff’s claims fall within, and are subject to, the parties’ binding and enforceable

   arbitration agreement to which Plaintiff agreed.

                                 Thirteenth Affirmative Defense

           Plaintiff would be unjustly enriched were he to be granted relief as claimed.

                                Fourteenth Affirmative Defense

           Plaintiff’s claims for punitive damages against Amex cannot be sustained because

   an award of punitive damages under Florida law would violate Amex’s due process rights

   and equal protection rights under the Fifth, Eighth, and Fourteenth Amendments to the




                                                 18
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 19 of 21 PageID 163




   United States Constitution and Amex’s due process rights under cognate provisions of the

   Florida Constitution.

                                 Fifteenth Affirmative Defense

           Plaintiff’s pleading of a claim for punitive damages should be dismissed for

   Plaintiff’s failure to make the statutory showing, required under § 768.72, Florida Statutes,

   of a reasonable basis for such a claim.

                     Sixteenth Affirmative Defense: Additional Defenses

           Amex asserts that it may have additional defenses of which it is not fully aware or

   cannot otherwise assert at the present time. Amex reserves the right to supplement, amend

   or modify its affirmative defenses as it continues to investigate the Complaint and complete

   discovery in this case.

           WHEREFORE, Defendant American Express National Bank, as Successor by

   Merger to American Express Bank, FSB, respectfully requests that judgment be entered in

   its favor and against Plaintiff Blaine Martin, that the Plaintiff’s Complaint be dismissed

   with prejudice, that Plaintiff take nothing from this action, and that Defendant American

   Express National Bank, as Successor by Merger to American Express Bank, FSB, be

   awarded such other and further relief as the Court deems just and proper.

                                                 Respectfully submitted,

                                                 /s/ Ashley P. Hayes
                                                 Ashley P. Hayes
                                                 Florida Bar No. 91483
                                                 SHOOK, HARDY & BACON, L.L.P.
                                                 100 N. Tampa Street, Suite 2900
                                                 Tampa, Florida 33602
                                                 Telephone:     (813) 202-7100
                                                 Facsimile:     (813) 221-8837



                                                19
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 20 of 21 PageID 164




                                       ahayes@shb.com
                                       lcintron@shb.com

                                       Counsel for Defendant American Express
                                       Bank, FSB




                                      20
   263677 v1
Case 6:19-cv-00018-PGB-DCI Document 30 Filed 02/14/19 Page 21 of 21 PageID 165




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 14th day of February, 2019, I electronically filed

   a copy of the foregoing document with the Clerk of Court using CM/ECF. I also certify

   that the foregoing document is being served this day on all parties or counsel of record

   listed below in the manner specified, either via transmission of Notice of Electronic Filing

   generated by CM/ECF or in some other authorized manner for those counsel or parties who

   are not authorized to receive electronic Notices of Filing.

    Counsel for Plaintiff                            Counsel for Defendant Experian
    Roddy B. Lanigan, Esq.                           Information Solutions, Inc.:
    LANIGAN & LANIGAN, PL                            Michael Maugans, Esq.
    831 West Morse Boulevard                         JONES DAY
    Winter Park, Florida 32789                       600 Brickell Avenue, Suite 3300
    roddy.lanigan@laniganpl.com                      Miami, Florida 33131
                                                     mmaugans@jonesday.com
    Counsel for Defendant Equifax
    Information Services, LLC:
    J. Anthony Love, Esq.
    KING & SPALDING, LLP
    1180 Peachtree Street, N.E.
    Atlanta, Georgia 30309
    tlove@kslaw.com


                                                          /s/ Ashley P. Hayes
                                                          Counsel for Defendant American
                                                          Express Bank, FSB




                                                21
   263677 v1
